Citation Nr: 0730038	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability.

2.  Entitlement to an increased rating for degenerative disc 
disease.

3.  Entitlement to an increased rating for hearing loss.

4.  Entitlement to an increased rating for scars.

5.  Entitlement to an increased rating for a right knee 
disability


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to 
September 2005.  This case comes to the Board of Veterans' 
Appeals from a February 2006 rating decision.  The Board 
remanded the case in March 2006 for a videoconference hearing 
which was scheduled but then canceled by the veteran.


FINDING OF FACT

On September 10, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).

In this case, in September 2007, the veteran submitted a 
written statement to the Board and clearly indicated he 
wished to withdraw his appeal for the issues of entitlement 
to increased ratings.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


